471 F.2d 1370
William J. GILLESPIE, Plaintiff-Appellant,v.The EMPLOYERS FIRE INSURANCE COMPANY, Defendant-Appellee.
No. 72-3271 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 15, 1973.

Jack Martin, Lubbock, Tex., for plaintiff-appellant.
Norman L. Nevins, Donald M. Hunt, Lubbock, Tex., for defendant-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
This Court, having carefully reviewed the evidence presented to the District Judge below sitting without a jury, we find the District Court's memorandum of Findings of Fact and Conclusions of Law to be correct, and the judgment is hereby


2
Affirmed.



*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I